                Case 2:21-cv-00031-BJR Document 14 Filed 01/12/21 Page 1 of 2




 1                                                              The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9 PARLER LLC,

10                           Plaintiff,                 No. 2:21-cv-00031-BJR
11         v.                                           [PROPOSED] ORDER DENYING
                                                        PARLER LLC’S MOTION FOR
12 AMAZON WEB SERVICES, INC.,                           TEMPORARY RESTRAINING
                                                        ORDER
13                           Defendant.
14

15         The Court has considered Plaintiff Parler LLC’s Motion for Temporary Restraining
16 Order, the Opposition of Defendant Amazon Web Services, Inc., and the argument of counsel, if

17 any, and now ORDERS that the Motion for Temporary Restraining Order is DENIED.

18
19 IT IS SO ORDERED.

20         DATED this _____ day of January, 2021.
21

22                                                By
                                                       Judge Barbara J. Rothstein
23                                                     U.S. District Court, Western District of
                                                       Washington
24

25

26

27

     [PROPOSED] ORDER DENYING MOTION FOR TRO                                Davis Wright Tremaine LLP
                                                                                     L AW O FFICE S
     (2:21-cv-00031-BJR) - 1                                                   920 Fifth Avenue, Suite 3300
                                                                                 Seattle, WA 98104-1610
                                                                          206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00031-BJR Document 14 Filed 01/12/21 Page 2 of 2




 1 Presented by

 2    Davis Wright Tremaine LLP
      Attorneys for Amazon Web Services, Inc.
 3
      By /s/ Ambika Kumar Doran
 4    Ambika Kumar Doran, WSBA #38237
      920 Fifth Avenue, Suite 3300
 5    Seattle, WA 98104
      Telephone: 206-622-3150
 6    E-mail: adoran@dwt.com
 7
      Alonzo Wickers IV, Cal. State Bar #169454
 8         pro hac vice application forthcoming
      865 S. Figueroa Street, Suite 2400
 9    Los Angeles, CA 90017
      Telephone: 213-633-6800
10    E-mail: awickers@dwt.com
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

     [PROPOSED] ORDER DENYING MOTION FOR TRO                   Davis Wright Tremaine LLP
                                                                        L AW O FFICE S
     (2:21-cv-00031-BJR) - 2                                      920 Fifth Avenue, Suite 3300
                                                                    Seattle, WA 98104-1610
                                                             206.622.3150 main · 206.757.7700 fax
